DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10619696 in view of US Patent 6129343 to Ecarnot . Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite a damper assembly comprising a tubular member including a sidewall and a cap, the sidewall comprising a first portion fixedly coupled with a second portion of the sidewall, wherein the first portion and the second portion define a shoulder of the sidewall, a rod extending within the inner volume defined by the sidewall and the cap, a primary piston positioned within the inner volume and coupled to the rod, a secondary piston, a resilient member disposed between the secondary piston and the cap and thereby bias the secondary piston into direct engagement with the shoulder, a first contact surface, a second contact surface In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993), the court held that for the purposes of obvious double patenting a later genus (broad) claim is not patentable over an earlier species (narrow) claim.
The ’696 patent is silent with regards to the contact surface of the secondary piston defining the channel.  
Ecarnot teaches in figure 1 the limitation wherein a contact surface 42 on the piston 26 defines a channel 62.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the contact surface of the secondary piston of the ‘696 patent to have defined a channel, in view of the teachings of Ecarnot, in order to provide a means of creating a fluid flow path when two pistons of the damper assembly engage each other. 
Claims 9 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 16 of U.S. Patent No. 10619696, respectively, in view of US Patent 6129343 to Ecarnot. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite a damper assembly comprising a housing having an end cap and defining an inner volume, the housing comprising a first portion fixedly coupled with a second portion wherein a In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993), the court held that for the purposes of obvious double patenting a later genus (broad) claim is not patentable over an earlier species (narrow) claim.

The ’696 patent is silent with regards to the contact surface of the secondary piston defining the channel.  
Ecarnot teaches in figure 1 the limitation wherein a contact surface 42 on the piston 26 defines a channel 62.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the contact surface of the secondary piston of the ‘696 patent to have defined a channel, in view of the teachings of Ecarnot, in order to provide a means of creating a fluid flow path when two pistons of the damper assembly engage each other.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending U.S. Patent Application 16/457274 (US 2019/0316650) in view of JP-63167137 (JP’137).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite a damper assembly comprising a tubular member including a sidewall and a cap, the sidewall and the cap defining an inner volume, the sidewall comprising a first portion and a second portion, wherein the first portion and the second portion define a shoulder, a rod extending within the inner volume, a primary piston positioned within the inner volume and coupled to the rod, the primary piston defining a first contact surface, a secondary piston comprising a second contact surface, an opposing second surface, an inner cylindrical face and an outer periphery, the secondary piston defining a channel extending between the inner cylindrical face and the outer periphery, wherein the primary piston and the secondary piston separate the inner volume into a first working chamber, a second working chamber, and a recoil chamber, a resilient member disposed between the secondary piston and the cap and thereby bias the secondary piston into engagement with the shoulder, the first contact surface and the channel are configured to define a flow conduit upon engagement between the primary piston and the secondary piston; wherein the second contact surface is configured to engage the first contact surface such that an open flow path is formed from the recoil chamber and flow conduit upon engagement between the primary piston and the secondary piston.  With regards to the recitation of the body member of the secondary piston, the aperture being a central aperture, the one or more surface grooves, the one or more bypass In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993), the court held that for the purposes of obvious double patenting a later genus (broad) claim is not patentable over an earlier species (narrow) claim.  With regards to the instant application being more specific with regards to the first and second portions being fixedly coupled to form the shoulder and the secondary piston being biased in direct engagement with the shoulder, see JP’137.
JP’137 teaches in figure 1 the use of a housing 11 having a first or top portion and a second or bottom portion being fixedly coupled forming a shoulder shown at the juncture of the first and second portions shown midway the housing.  JP’137 also teaches the use of a resilient member 10 biasing the secondary piston 8 into direct engagement with the shoulder.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first and second portions of the ‘274 application to have been fixedly coupled, in view of the teachings of JP’137, in order to provide a means of reducing the number of components and facilitating assembly.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the damper assembly of the ‘274 application to have had the resilient element bias the secondary piston into direct engagement with the shoulder, in view of the teachings of JP’137, in order to provide a means of limiting the motion or travel extent of the secondary piston depending on the particular application.


Claims 9 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 19 of copending U.S. Patent Application 16/457274  in view of JP-63167137 (JP’137), respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite a damper assembly comprising a housing having an end cap and defining an inner volume, the housing comprising a first portion and a second portion wherein a transition between the first portion and the second portion defines a shoulder; a primary piston, a limiter, the limiter comprising a damper piston having a contact surface, an opposing second surface, and an inner cylindrical face, the damper piston separating the inner volume into a first working chamber, a second working chamber, and a recoil chamber, a rod, the damper piston defining a channel, wherein the primary piston and the channel are configured to cooperatively define a first flow conduit, an aperture, a second flow conduit, wherein the first flow conduit and the second flow conduit cooperate to define an open flow path from the recoil chamber.  With regards to the recitation of the body member of the secondary piston, the aperture being a central aperture, the one or more surface grooves, the one or more bypass orifices, and the outer periphery being an outer cylindrical face recited earlier in the ‘274 application and not recited in later application ‘391 Examiner notes that in In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993), the court held that for the purposes of obvious double patenting a later genus (broad) claim is not patentable over an earlier species (narrow) claim.  With 
JP’137 teaches in figure 1 the use of a housing 11 having a first or top portion and a second or bottom portion being fixedly coupled forming a shoulder shown at the juncture of the first and second portions shown midway the housing.  JP’137 also teaches the use of a resilient member 10 biasing the secondary piston 8 into direct engagement with the shoulder.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first and second portions of the ‘274 application to have been fixedly coupled, in view of the teachings of JP’137, in order to provide a means of reducing the number of components and facilitating assembly.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the damper assembly of the ‘274 application to have had the resilient element bias the secondary piston into direct engagement with the shoulder, in view of the teachings of JP’137, in order to provide a means of limiting the motion or travel extent of the secondary piston depending on the particular application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Terminal Disclaimer
The terminal disclaimer filed on 7/12/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application 16/276273 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2-8, 10-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
The terminal disclaimer failed to include US 10619696 therefore the above double patenting rejections have been maintained.  The arguments with regards to the Ferkany reference and the amendments have resulted in withdrawal of the art rejections. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






mmb
September 16, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657